Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered March 9, 1998, convicting defendant, after a jury trial, of robbery in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 11 years and 1 year, respectively, unanimously affirmed.
To the extent that the challenged rebuttal testimony was relevant to the ability of the defense witness to perceive and remember events, such evidence was not collateral and the court properly exercised its discretion to receive it (see, People v Ortiz, 40 AD2d 857, 858). In any event, even were we to find that any of the rebuttal testimony was collateral and thus improperly received, we would find the error to be harmless in view of the overwhelming evidence of defendant’s guilt.
The evidence of physical injury under the robbery count was legally sufficient and the verdict was not against the weight of the evidence. Evidence that the complainant’s lip was swollen and “busted”, that he attempted to stop the bleeding by applying a tissue, that he applied ice on the night of the injury, and that his lip hurt for three or four days when he ate, provided ample proof of physical injury (see, People v Guidice, 83 NY2d 630, 636; Matter of O’Shanna T., 238 AD2d 287). Concur— Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.